Citation Nr: 0709618	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  99-08 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable evaluation for 
bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1992 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Wichita, Kansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In January 2003, after deciding other issues on appeal from 
the April 1998 rating decision, the Board noted that it was 
undertaking additional development on the issue of 
entitlement to a compensable rating for bronchitis, pursuant 
to authority granted by 38 C.F.R. § 19.9(a)(2).  However, on 
May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated, in part, the regulations which 
had permitted the Board to develop the regulations without 
having to remand the appeal to the RO.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3rd 1339 
(2003).  Thus, this claim was remanded for additional 
development.

The Board must consider all documents submitted prior to its 
decision and review all issues reasonably raised from a 
liberal reading of these documents.  Suttmann v. Brown, 5 
Vet. App. 127, 132 (1993) (citations omitted).  Where such 
review reasonably reveals that the claimant is seeking a 
particular benefit, the Board is required to adjudicate the 
issue or, if appropriate, remand the issue to the RO for 
development and adjudication; however, the Board may not 
ignore an issue so raised.  Id.  In this case, the veteran 
submitted a statement in July 2003 requesting her left knee 
condition be evaluated.  Since she had never previously 
claimed such a disorder, this statement must be construed as 
raising a claim for service connection.  The issue is 
REFERRED to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

After a thorough review of the veteran's claims folders, the 
Board must regretfully remand the veteran's claim.

The veteran was afforded VA examinations in January 1998, 
August 1999 and March 2000.  In August 2003, the Board 
remanded this claim for additional development.  It then took 
almost three years for that development to be completed.  The 
AMC then returned the case to the Board in December 2006, at 
which time the last VA examination was well over six years 
old.  It is now seven years old.  The Board fails to 
understand why the RO/AMC did not schedule the veteran for 
additional testing to ascertain the current level of severity 
of her service-connected bronchitis.  The veteran has now 
waited almost nine years for her claim to be adjudicated.  

The Board apologizes to the veteran for the woefully 
inadequate development of her claim.  However, it is 
necessary that additional development be done in order for 
her claim to be adjudicated properly.  

After obtaining any current treatment records, the RO/AMC 
must then schedule the veteran for a VA respiratory 
examination, with corresponding Pulmonary Function Testing.  
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must then obtain the 
veteran's current treatment records from 
the VAMC Bay Pines for treatment since 
2005. 



2.  After obtaining the VA medical 
records, to the extent available, the 
veteran must then be afforded a VA 
pulmonary function study for the purpose 
of determining the current severity of 
her chronic bronchitis.  The claims 
folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  

This examination must include results 
for FEV1, FEV1/FVC, and Diffusion 
Capacity of the Lung for Carbon Monoxide 
by the Single Breath Method (DLCO (SB)) 
studies, as mandated by 38 C.F.R. § 
4.97, Diagnostic Code 6600, and an 
overall assessment of the results of 
pulmonary function testing.  Those 
manifestations specifically attributable 
to the veteran's service-connected 
bronchitis must be fully outlined and 
differentiated from symptoms caused by 
any non service-connected disorders.

3.  The RO/AMC should ensure that the 
requested action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If the ordered 
action is determined to have not been 
undertaken or to have been taken in a 
deficient manner, take appropriate 
corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Then, the RO/AMC should review any 
additional evidence and readjudicate 
the veteran's claim under all 
appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC) and the claim returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2006).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & West Supp. 2006).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2006).



